                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mary L. Haggins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00185-GCM
                                      )
                 vs.                  )
                                      )
            Richard Johnson           )
 Central Piedmont Community College
             Robin Jones,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 8, 2020 Order.

                                               June 8, 2020




         Case 3:20-cv-00185-GCM Document 4 Filed 06/08/20 Page 1 of 1
